Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of June 5, 2013, by
and among New Young Broadcasting Holding Co., Inc., a Delaware corporation
(“Phoenix”), the D. Tennant Bryan Media Trust dated May 28, 1987, as amended and
restated as of April 21, 1994, between D. Tennant Bryan and J. Stewart Bryan,
III, as initial trustees (such trust, the “Media Trust”) and J. Stewart Bryan,
III (together with the Media Trust, the “Stockholders”), and Media General,
Inc., a Virginia corporation (“General”).




W I T N E S S E T H:




WHEREAS, as of the date of this Agreement, each Stockholder owns (i) the number
of shares of Class A Common Stock, par value $5.00 per share (the “General Class
A Common Stock”) of General and (ii) the number of shares of Class B Common
Stock, par value $5.00 per share (the “General Class B Common Stock”) of General
set forth opposite such Stockholder’s name on Schedule A attached hereto;




WHEREAS, concurrently herewith, General, General Merger Sub 1, Inc., a Virginia
corporation and wholly-owned subsidiary of General (“Merger Sub 1”), General
Merger Sub 2, Inc., a Delaware corporation and wholly-owned subsidiary of
General (“Merger Sub 2”), General Merger Sub 3, LLC, a Delaware limited
liability company and wholly-owned subsidiary of General (“Merger Sub 3”), and
Phoenix are entering into an Agreement and Plan of Merger, dated as of the date
hereof (as it may be amended from time to time, the “Merger Agreement”),
pursuant to which General will file, or cause to be filed, the General Charter
Amendment with the State Corporation Commission of the Commonwealth of Virginia
(the “VSCC”) in accordance with the Virginia Stock Corporation Act (the “VSCA”);

 

WHEREAS, the Merger Agreement contemplates that the affirmative vote of (i) the
holders of a majority of outstanding shares of General Class A Common Stock and
(ii) the holders of a majority of outstanding shares of General Class B Common
Stock are necessary to approve the General Charter Amendment;




WHEREAS, pursuant to the Merger Agreement and after the General Charter
Amendment has been filed and accepted for filing by the VSCC and is in full
force and effect, General will reclassify each outstanding share of General
Class A Common Stock and General Class B Common Stock into one (1) share of
either a newly-created class of Voting Common Stock of General (the “General
Voting Common Stock”) or a newly-created class of Non-Voting Common Stock of
General (the “General Non-Voting Common Stock”, and together with the General
Voting Common Stock, the “General Common Stock”), in each case by means of a
merger of Merger Sub 1 with and into General (the “Reclassification Merger”), on
the terms and subject to the conditions set forth in the Merger Agreement, with
General being the surviving company in the Reclassification Merger;




WHEREAS, pursuant to the Merger Agreement and after the Reclassification Merger
Effective Time, Merger Sub 2 will merge with and into Phoenix, with Phoenix
being the surviving corporation in such merger (the “Combination Merger”), and
each outstanding share of Phoenix Class A Common Stock and Phoenix Class B
Common Stock will be converted into the right to receive shares of General
Voting Common Stock or General Non-Voting Common Stock, as set forth in the
Merger Agreement;

 

 
1

--------------------------------------------------------------------------------

 

 


WHEREAS, pursuant to the Merger Agreement and after the Combination Merger
Effective Time, Phoenix will merge with and into Merger Sub 3, with Merger Sub
being the surviving company in such merger (the “Conversion Merger”);




WHEREAS, the Merger Agreement contemplates that prior to the taking of the
Reclassification Merger Vote and assuming that the General Charter Amendment is
filed with and accepted for filing by the VSCC in accordance with the VSCA, and
has become effective, the following votes of the holders of any class or series
of General’s capital stock are necessary to approve the Merger Agreement, the
Reclassification Merger, the Combination Merger and the other transactions
contemplated by the Merger Agreement: (i) the affirmative vote of the holders of
more than two-thirds of the outstanding shares of General Class B Common Stock
with respect to the approval and adoption of the Merger Agreement, the
Reclassification Plan of Merger, the Reclassification Merger and the
transactions contemplated hereby and thereby and (ii) the affirmative vote of
the holders of a majority of all votes cast by holders of shares of General
Class A Common Stock and shares of General Class B Common Stock, voting together
as a single class, with respect to the approval of the issuance of shares of
General Common Stock pursuant to the Reclassification Merger and the Combination
Merger;




WHEREAS, the Stockholders are parties to that certain Shareholders Agreement,
dated May 28, 1987 (the “Class B Shareholders Agreement”), by and among General,
the Stockholders and the other signatories thereto relating to the ownership,
transfer and conversion of the General Class B Common Stock; and




WHEREAS, as a condition to the willingness of Phoenix to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Phoenix has
required that the Stockholders agree, and the Stockholders have agreed, to enter
into this Agreement.




NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:




ARTICLE I
DEFINITIONS




SECTION 1.1 Defined Terms. For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.




SECTION 1.2 Other Definitions. For purposes of this Agreement:




(a) “New Shares” means any shares of General Class A Common Stock or General
Class B Common Stock (other than Owned Shares) acquired by a Stockholder at any
time during the Voting Period.

 

 
2

--------------------------------------------------------------------------------

 

 


(b) “Owned Shares” means, with respect to any Stockholder, all of the shares of
General Class A Common Stock and General Class B Common Stock set forth on
Schedule A as beneficially owned by such Stockholder.




(c) “General Equity” means, collectively, the General Class A Common Stock and
the General Class B Common Stock.




(d) “Representatives” shall mean, with respect to any Person, such Person’s
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors, agents and other representatives.




(e) “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (i) the Combination
Merger Effective Time, and (ii) the termination of the Merger Agreement in
accordance with its terms.




(f) “Transfer” means to directly or indirectly issue, transfer, sell, assign,
distribute, pledge, encumber, hypothecate or otherwise dispose of, either
voluntarily or involuntarily, including by gift, by way of merger, exchange,
business combination or similar transaction, by operation of Law or otherwise.




ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY




SECTION 2.1 Agreement to Vote.




(a) Each Stockholder hereby agrees that during the Voting Period, each
Stockholder shall vote, or execute consents with respect to, as applicable, the
Owned Shares and any New Shares owned by such Stockholder as of the applicable
record date (or cause to be voted or a consent to be executed with respect to
the Owned Shares and any New Shares beneficially owned by such Stockholder as of
the applicable record date) in favor of the approval and adoption of the Merger
Agreement and the transactions contemplated thereby, including the General
Charter Amendment, the Reclassification Plan of Merger, the Reclassification
Merger, the issuance of shares of General Common Stock pursuant to the
Reclassification Merger and the Combination Merger, any other Required General
Vote in which the General Equity beneficially owned by such Stockholder is
eligible to participate and any votes or consents necessary in connection with
any restructured business combination of General and Phoenix as contemplated by
Section 1.10(c) of the Merger Agreement.




(b) Each Stockholder hereby agrees that, during the Voting Period, such
Stockholder shall vote or execute consents with respect to, as applicable, the
Owned Shares and any New Shares owned by such Stockholders as of the applicable
record date (or cause to be voted, or a consent to be executed with respect to,
the Owned Shares and any New Shares beneficially owned by such Stockholder as of
the applicable record date) against each of the matters set forth in clauses
(i), (ii), (iii) and (iv) below at any meeting (or any adjournment or
postponement thereof) of the holders of General Equity, or in connection with
any proposed action by written consent of holders of General Equity, whether
such vote is cast or consent is required or requested pursuant to applicable Law
or otherwise:

 

 
3

--------------------------------------------------------------------------------

 

 


(i) any merger agreement or merger, consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by General or any other business combination involving
General, in each case, other than the Merger Agreement and the transactions
contemplated thereby, including the Mergers;




(ii) any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of General
contained in the Merger Agreement or of such Stockholder contained in this
Agreement;




(iii) any action, proposal, transaction or agreement involving General or any of
its Subsidiaries that would reasonably be expected to prevent, impede,
frustrate, interfere with, delay, postpone or adversely affect the Mergers or
the other transactions contemplated by the Merger Agreement, in contravention of
the terms and conditions set forth in the Merger Agreement; and




(iv) any Acquisition Proposal with respect to General made prior to the
termination of the Merger Agreement.




(c) Any vote required to be cast or consent required to be executed pursuant to
this Section 2.1 shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present (if applicable) and for purposes of
recording the results of that vote or consent.




SECTION 2.2 Grant of Irrevocable Proxy. Each Stockholder hereby irrevocably
appoints Phoenix and any of its respective designees, and each of them
individually, as such Stockholder’s proxy, with full power of substitution and
resubstitution, to vote or execute consents during the Voting Period, with
respect to the Owned Shares and any New Shares beneficially owned by such
Stockholder as of the applicable record date, in each case solely to the extent
and in the manner specified in Section 2.1 (the “Proxy Matters”). This proxy is
given to secure the performance of the duties of such Stockholder under this
Agreement. Such Stockholder shall not directly or indirectly grant any Person
any proxy (revocable or irrevocable), power of attorney or other authorization
with respect to any of such Stockholder’s Owned Shares or New Shares that is
inconsistent with Section 2.1 or this Section 2.2.




SECTION 2.3 Nature of Irrevocable Proxy. The proxy granted pursuant to Section
2.2 by each Stockholder shall be irrevocable during the Voting Period, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Stockholder with regard to such Stockholder’s Owned Shares and any New Shares in
respect of the Proxy Matters, and such Stockholder acknowledges that the proxy
constitutes an inducement for Phoenix to enter into the Merger Agreement. The
proxy granted by each Stockholder is a durable proxy and shall survive the
bankruptcy, dissolution, death or incapacity of such Stockholder. The proxy
granted hereunder shall terminate only upon the expiration of the Voting Period.




ARTICLE III
COVENANTS

 

 
4

--------------------------------------------------------------------------------

 

 


SECTION 3.1 Voting Period Restrictions. Each Stockholder agrees that such
Stockholder shall not, during the Voting Period, Transfer or permit the Transfer
of any or all of such Stockholder’s Owned Shares or New Shares, or any interest
therein, or any voting rights with respect thereto or enter into any contract,
option or other arrangement or understanding with respect thereto (including any
voting trust or agreement and the granting of any proxy), other than (a)
pursuant to the Mergers in accordance with the terms of the Merger Agreement and
(b) with the prior written consent of Phoenix.




SECTION 3.2 No Shop Obligations of Each Stockholder.




(a) Each Stockholder agrees that, during the Voting Period, such Stockholder
shall not, and such Stockholder shall use its and their respective reasonable
best efforts to cause its and their respective Representatives acting on its and
their behalf not to, directly or indirectly, (i) solicit, initiate, knowingly
encourage or knowingly facilitate the making, submission or announcement of any
Acquisition Proposal with respect to General or Acquisition Inquiry with respect
to General, (ii) furnish any information regarding General or any of its
Subsidiaries (or such Stockholder’s Owned Shares or New Shares, or any interest
therein) to any Person in connection with or in response to an Acquisition
Proposal with respect to General or Acquisition Inquiry with respect to General,
(iii) engage in discussions or negotiations with any Person relating to any
Acquisition Proposal with respect to General or Acquisition Inquiry with respect
to General, or (iv) enter into any letter of intent, agreement in principle,
merger, acquisition, purchase or joint venture agreement or other similar
agreement for any Acquisition Transaction with respect to General (“Restricted
Activities”). A Stockholder shall promptly notify General and Phoenix orally and
in writing of any such Acquisition Proposal or Acquisition Inquiry received by
the Stockholder (including the identity of the Person making or submitting such
Acquisition Proposal or Acquisition Inquiry and the terms thereof and all
modifications thereto). Notwithstanding the foregoing, if General is engaging in
Restricted Activities that the Board of Directors has determined in good faith
are in compliance with the Merger Agreement (including Section 5.10(b)), each
Stockholder and its Representatives may participate with General in such
Restricted Activities.




(b) Notwithstanding any provision of this Agreement to the contrary, nothing in
this Agreement shall limit, restrict or otherwise affect J. Stewart Bryan, III
in his capacity as a director or officer of General from acting in such capacity
or voting in such person’s sole discretion on any matter (it being expressly
acknowledged by Phoenix that this Agreement shall apply to Stockholder solely in
Stockholder’s capacity as the beneficial owner of the General Equity). Phoenix
shall not assert any claim that any action taken by Stockholder in his capacity
as a director or officer of General violates any provision of this Agreement.




SECTION 3.3 General Covenants. Each Stockholder agrees that during the Voting
Period such Stockholder shall not:




(a) enter into any agreement, commitment, letter of intent, agreement in
principle, or understanding with any Person or take any other action that
violates or conflicts with or would reasonably be expected to violate or
conflict with, such Stockholder’s covenants and obligations under this
Agreement; or

 

 
5

--------------------------------------------------------------------------------

 

 


(b) take any action that restricts or otherwise adversely affects such
Stockholder’s legal power, authority and right to comply with and perform such
Stockholder’s covenants and obligations under this Agreement.




SECTION 3.4 Cooperation. Each Stockholder shall reasonably cooperate with
Phoenix and General in connection with Phoenix and General’s efforts to make any
necessary filings and submissions with, and obtain any necessary consents,
approvals, waivers and authorizations of, and actions or nonactions by, any
Governmental Entity or any third party necessary to be made in connection with
the transactions contemplated by the Merger Agreement, including by providing to
Phoenix or General such information regarding such Stockholder and its
Affiliates as shall be reasonably requested by Phoenix or General in connection
with such efforts. Each Stockholder shall make as promptly as practicable all
necessary filings and submissions required to be made by it with any
Governmental Entity in connection with the transactions contemplated by the
Merger Agreement.




SECTION 3.5 Agreement of General. General agrees that it will not effect the
Reclassification Merger unless the Combination Merger will be consummated
immediately thereafter.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS




Each Stockholder hereby represents and warrants to Phoenix and General as
follows:




SECTION 4.1 Authorization. Such Stockholder has all power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by such Stockholder and,
assuming it has been duly and validly authorized, executed and delivered by the
other parties hereto, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except to the extent that enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditor’s rights
generally, and (ii) general principles of equity.




SECTION 4.2 Ownership of Shares. As of the date hereof, such Stockholder does
not own, beneficially or of record, any shares of General Equity other than the
shares listed opposite such Stockholder’s name on Schedule A attached hereto
(and except as otherwise noted thereon). The Stockholders are the sole record
and beneficial owners, free and clear of all Liens and all voting agreements and
commitments of every kind (other than this Agreement, the Class B Shareholders
Agreement and the Shareholders Agreement, dated as of May 24, 2012, by and among
General, Berkshire Hathaway Inc. and the Stockholders) of all of the Owned
Shares set forth on Schedule A hereto, and have power to vote (or cause to be
voted or consents to be executed) and to dispose of (or cause to be disposed of)
such Owned Shares sufficient to perform their obligations hereunder. Any proxies
granted by any such Stockholder in respect of any or all of such Owned Shares
prior to and including the date hereof (except as set forth herein) in respect
of the Proxy Matters have been revoked.

 

 
6

--------------------------------------------------------------------------------

 

 


SECTION 4.3 No Conflicts. Except as set forth on Schedule B, no filing with any
Governmental Entity, and no authorization, consent or approval of any other
Person (other than such approvals of such Stockholder’s Affiliates as have been
obtained on or prior to the date hereof) is necessary for the execution of this
Agreement by such Stockholder or the performance by such Stockholder of such
Stockholder’s obligations hereunder. None of the execution and delivery of this
Agreement by such Stockholder, or the performance by such Stockholder of such
Stockholder’s obligations hereunder shall (i) result in, give rise to or
constitute a violation or breach of or a default (or any event which with notice
or lapse of time or both would become a violation, breach or default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on, any of the Owned Shares
pursuant to any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
Owned Shares are bound, or (ii) violate any applicable law, rule, regulation,
order, judgment, or decree applicable to such Stockholder, except for any of the
foregoing as would not impair such Stockholder’s ability to perform such
Stockholder’s obligations under this Agreement.




SECTION 4.4 Transaction Fee. Except as disclosed by such Stockholder to Phoenix
in writing, such Stockholder has not employed any investment banker, broker or
finder in connection with the transactions contemplated by the Merger Agreement
who might be entitled to any fee or any commission from General or any of its
Subsidiaries in connection with or upon consummation of the Merger.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PHOENIX




Phoenix hereby represents and warrants to the Stockholders as follows:

 




SECTION 5.1 Authorization. Phoenix has all corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by Phoenix and,
assuming it has been duly and validly executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of Phoenix,
enforceable against it in accordance with the terms of this Agreement, except to
the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditor’s rights generally, and
(ii) general principles of equity.




SECTION 5.2 No Conflicts. The execution and delivery of this Agreement by
Phoenix does not and the performance of this Agreement by Phoenix will not (i)
conflict with, result in any violation of, require any consent under or
constitute a default (whether with notice or lapse of time or both) under any
note, contract, lease, license, permit, franchise, mortgage, bond, indenture,
agreement, instrument or obligation to which it is a party or by which it or any
of its properties is bound; (ii) violate any judgment, order, injunction, decree
or award of any court, administrative agency or other Governmental Entity that
is binding on such party or any of its properties; or (iii) constitute a
violation by Phoenix of any law, regulation, rule or ordinance applicable to
such party, in each case, except for any violation, conflict or consent as would
not impair the ability of such party to perform its obligations under this
Agreement or to consummate the transactions contemplated herein on a timely
basis.

 

 
7

--------------------------------------------------------------------------------

 

 


ARTICLE VI
TERMINATION




SECTION 6.1 This Agreement and all obligations of the parties hereunder
(including the proxy described in Sections 2.2 and 2.3) shall automatically
terminate upon the earliest to occur of (i) the Combination Merger Effective
Time, and (ii) the termination of the Merger Agreement in accordance with its
terms. In addition to the foregoing, this Agreement may be terminated by any
Stockholder upon written notice to Phoenix at any time following (x) the making
of any change, by amendment, waiver or other modification, to any provision of
the Merger Agreement that increases the amount or changes the form of the
General Stock Consideration or decreases or changes the form of the
consideration that the General Stockholders are entitled to receive in the
Reclassification Merger (provided that any change, amendment, waiver or
modification to implement a restructured business combination of General and
Phoenix as contemplated by Section 1.10(c) of the Merger Agreement shall not
give rise to a right of any Stockholder to terminate this Agreement) or (y) any
General Adverse Recommendation Change. Upon the termination of this Agreement,
neither Phoenix nor the Stockholders shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect;
provided, that Sections 7.1, and 7.3 through 7.13 shall survive such
termination. Notwithstanding the foregoing, termination of this Agreement shall
not prevent any party from seeking any remedies (at law or in equity) against
any other party for that party’s breach of any of the terms of this Agreement
prior to the date of termination




ARTICLE VII
MISCELLANEOUS





SECTION 7.1 Publication. Each Stockholder hereby permits General and Phoenix to
publish and disclose in the DGCL Notices, the Phoenix Information Statement, any
and all applicable filings with the SEC and/or the FCC, and any other
disclosures or filings required by applicable Law such Stockholder’s identity
and beneficial ownership of General Equity, the nature of such Stockholder’s
commitments, arrangements and understandings pursuant to this Agreement and/or
the text of this Agreement.




SECTION 7.2 Appraisal Rights. Each Stockholder hereby waives any rights of
appraisal or rights to dissent from the Mergers or the adoption of the Merger
Agreement that such Stockholder may have under applicable Law and shall not
permit any such rights of appraisal or rights of dissent to be exercised with
respect to such Stockholder’s Owned Shares or New Shares.




SECTION 7.3 Amendments, Waivers, etc. This Agreement may be amended by an
instrument in writing signed on behalf of Phoenix and each of the Stockholders
that would be bound by such amendment. Any agreement on the part of any party
hereto to any waiver of compliance with any representations, warranties,
covenants or agreements contained in this Agreement shall be valid only if set
forth in a written instrument signed on behalf of such party. The waiver by any
party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.

 

 
8

--------------------------------------------------------------------------------

 

 


SECTION 7.4 Enforcement of Agreement; Specific Performance. The Stockholders
acknowledge and agree that Phoenix would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement by any Stockholder could not be adequately
compensated by monetary damages alone and that Phoenix would not have any
adequate remedy at law. Accordingly, Phoenix shall be entitled (in addition to
any other remedy that may be available to it whether in law or equity, including
monetary damages) to seek and obtain (a) enforcement of any provision of this
Agreement by a decree or order of specific performance and (b) a temporary,
preliminary and/or permanent injunction to prevent breaches or threatened
breaches of any provisions of this Agreement without posting any bond or
undertaking. The Stockholders hereto further agree that they shall not object to
the granting of injunctive or other equitable relief on the basis that there
exists adequate remedy at law. Each Stockholder hereby expressly further waives
(i) any defense in any action for specific performance that a remedy at law
would be adequate or that an award of specific performance is not an appropriate
remedy for any reason at law or in equity and (ii) any requirement under any Law
to post security as a prerequisite to obtaining equity relief. Each Stockholder
agrees that Phoenix’s initial choice of remedy will be to seek specific
performance of this Agreement in accordance with its terms. If a court of
competent jurisdiction denies such relief, Phoenix may seek alternative
remedies, including damages in the same or another proceeding.




SECTION 7.5 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (ii) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested) or (iii) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)     If to Phoenix, addressed to it at:




c/o Young Broadcasting, LLC
441 Murfreesboro Road
Nashville, TN 37210
Attention: General Counsel
Facsimile: (615) 369-7388

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Jonathan E. Levitsky, Esq.
Facsimile: (212) 909-6836

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     If to a Stockholder, addressed to it at the address set forth below such
Stockholder’s signature hereto:




with a copy (which shall not constitute notice) to:

McGuire Woods

One James Center
901 East Cary Street
Richmond, VA 23219-4030

Attention: Dennis I Belcher, Esq.

Facsimile: (804) 698 2176

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:     Philip Richter, Esq. 
                      John E. Sorkin, Esq.
Facsimile:     (212) 859-4000

 

 

or to that other address as any party shall specify by written notice so given,
and notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.




SECTION 7.6 Headings; Titles. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall not be interpreted or construed to require any
person to take any action, or fail to take any action, if to do so would violate
any applicable Law.




SECTION 7.7 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.




SECTION 7.8 Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 


SECTION 7.9 Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties; provided that Phoenix may
assign its rights, interests or obligations hereunder to one or more of its
Subsidiaries. This Agreement shall be binding upon and shall inure to the
benefit of Phoenix and its respective successors and assigns and shall be
binding upon the Stockholders and the Stockholders’ successors, assigns, heirs,
executors and administrators. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person (other than, in the case of Phoenix, its
respective successors and assigns and, in the case of the Stockholders, the
Stockholders’ successors, assigns, heirs, executors and administrators) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. Each of the Stockholders and Phoenix shall take any further action
and execute any other instruments as may be reasonably requested by the other
parties to this Agreement to effectuate the intent of this Agreement.




SECTION 7.10 Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.




SECTION 7.11 Governing Law and Consent to Jurisdiction. This Agreement shall be
governed and construed in accordance with the internal Laws of the State of
Virginia applicable to contracts made and wholly performed within such state,
without regard to any applicable conflicts of law principles that would result
in the application of the Laws of any other jurisdiction. The parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought in the United States
District Court for the Eastern District of Virginia (or, if that court does not
have jurisdiction, the Circuit Court for the City of Richmond, Virginia), and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 7.5 shall be deemed
effective service of process on such party. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.




SECTION 7.12 Counterparts; Facsimiles. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that each party
need not sign the same counterpart.

 

 
11

--------------------------------------------------------------------------------

 

 


SECTION 7.13 Liability. The rights and obligations of each of the Stockholders
under this Agreement shall be several and not joint. All references to actions
to be taken by the Stockholders, or representations and warranties to be made,
under this Agreement refer to actions to be taken or representations and
warranties to be made by Stockholders acting severally and not jointly. Except
for any liability for claims, losses, damages, liabilities or other obligations
arising out of a Stockholder’s failure to perform its obligations hereunder,
Phoenix agrees that no Stockholder (in its capacity as a Stockholder of General)
will be liable for claims, losses, damages, liabilities or other obligations
resulting from or relating to the Merger Agreement, including any breach by
General of the Merger Agreement, and that General shall not be liable for
claims, losses, damages, liabilities or other obligations resulting from or
related to any Stockholder’s failure to perform its obligations hereunder.




 




(Signature page follows)

 

 

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Phoenix and the Stockholders have caused this Agreement to
be duly executed as of the day and year first above written.

 

 

NEW YOUNG BROADCASTING HOLDING CO., INC.

 

By: /s/ Deborah A. McDermott                                          

Name: Deborah A. McDermott

Title: President and CEO

 

STOCKHOLDERS:

 

D. TENNANT BRYAN MEDIA TRUST

 

By: /s/ J. Stewart Bryan III                             

Name: J. Stewart Bryan III

Title: Trustee

 

ADDRESS:     333 East Franklin Street                        

 

Richmond, Virginia 23219             

 

FACSIMILE:     804-977-8706                                      

 

 

 

 

J. STEWART BRYAN, III

 

By: /s/ J. Stewart Bryan III                     

 

 

 

ADDRESS:     333 East Franklin Street                       

 

Richmond, Virginia 23219             

 

FACSIMILE:     804-977-8706                                      

 

 

 

 

Signature Page to Written Consent and Voting Agreement

 



 


--------------------------------------------------------------------------------

 

 

Schedule A

Ownership of General Equity

 

Stockholder

Shares of General Class A

Common Stock

Shares of General Class B Common

Stock

J. Stewart Bryan, III

100 shares owned of record by

J. Stewart Bryan, III

 

447,652 shares owned of

record by the J. Stewart Bryan,

III Revocable Trust Dated

7/1/97 that are beneficially

owned by J. Stewart Bryan, III

 

466,162 shares owned of record by the

Media Trust that are beneficially

owned by J. Stewart Bryan, III

 

 

 

 

Media Trust

—

466,162 shares owned of record by the

Media Trust

 

55,200 shares of General Class A Common Stock that are owned of record by the J.
Stewart Bryan, III, Mary Bryan Perkins and Florence B. Fowlkes TTEES U/A DTD
9/15/67 (shared voting trust). These shares may be deemed to be beneficially
owned by Mr. J. Stewart Bryan, III, but shall not constitute Owned Shares.

 

 

Schedule A

 

 


--------------------------------------------------------------------------------

 

  

Schedule B

Conflicts

 

 

 

 

 

Schedule B